Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-3 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Lee et al. (6,010,184).
Regarding claim 1, Lee et al. disclose a child seat configured to be removably coupled to a high chair seat assembly, comprising: a base portion 50; wherein said child seat is configured to fit securely on top of a child seat 26 of the high chair seat 12 assembly in a first mode of operation; and wherein said base portion is configured to rest on a flat support surface without the need of an additional separate support member between the flat support surface and said base portion in a second mode of operation.
Regarding claim 2, Lee et al. disclose said base 50 portion is not of unitary construction.
Regarding claim 3, Lee et al. disclose a seating surface configured to support a child thereon (seat carrier has surface to carry the child).
Claim(s) 1-5, 7, 9, 12 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Irby et al. (4,750,783).
Regarding claims 1-5, 7, 9, 12, Irby et al. disclose a child seat 30 configured to be removably coupled to a high chair seat 56 assembly, comprising: a base portion 31; wherein said child seat is configured to fit securely on top of a child seat of the high chair seat assembly in a first mode of operation; and wherein said base portion is configured to rest on a flat support surface without the need of an additional separate support member between the flat support surface and said base portion in a second mode of operation, wherein said base portion is not of unitary construction, further comprising a seating surface configured to support a child thereon, further comprising a crotch restraint 28 extending upwardly from the seating surface, further comprising a backrest extending upwardly from a back portion of the seating surface (see figures 1-2), further comprising first and second shoulders extending upwardly from first and second sides of the seating surface (figures 1 and 2 clearly shows side members extending upward from the seating surface), further comprising a seatbelt 28 to secure a child seated on the seating surface, wherein the base portion comprises a substantially flat base surface.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Irby et al. in view of Foster, Jr. (4,743,063).
Regarding claim 6, Foster, Jr. discloses wherein the backrest 31’ (figures 10, 11) is reclinable and/or removable.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the teaching of Foster, Jr. and use a reclinable backrest in the invention of Irby et al. because it accommodates user of any shape and size.
Claims 10, 13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Irby et al. in view of Clark (5,707,106).
Regarding claim 10, Clark discloses at least one strap 52 for securing the child seat to the flat support surface in the second mode of operation.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the teaching of Clark and use straps for securing the seat in the invention of Irby et al. because it efficient, simple and cost effective. 
Regarding claim 13, Clark discloses at least one non-slip pad 32 on the base surface.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the teaching of Clark and use non-slip pads in the invention of Irby et al. because it efficient, simple and cost effective. 
Allowable Subject Matter
Claims 8 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 14-34 are allowed.
The following is an examiner’s statement of reasons for allowance: There are many similarities and dissimilarities between applicant’s invention and the invention of Irby et al. However, Irby et al. fail to disclose the base surface comprising a surface profile that is generally complementary to at least a portion of the first child support surface for mounting the booster seat on the highchair in a first configuration with at least a portion of the base surface of the booster seat positioned directly over the first child support surface of the highchair, and wherein the base surface is configured for resting directly on a generally flat support surface and supporting the booster seat in a stable upright position on the generally flat support surface in a second configuration with the booster seat detached from the highchair, as claimed in claim 14 and wherein said base portion is also configured to rest directly on a generally flat support surface in a second mode of operation supporting the child seat in a stable upright position without the need for a separate support member between the generally flat support surface and the base portion; a seating surface configured to support a child thereon; a backrest extending upwardly from a back portion of the seating surface; and first and second shoulders extending upwardly from first and second sides of the seating surface, as claimed in claim 26. No other prior art references in the record whether taken alone or in combination can solve these dissimilarities. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED A ISLAM whose telephone number is (571)272-7768. The examiner can normally be reached 10am-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED A ISLAM/Primary Examiner, Art Unit 3636